 Case 2:20-cv-02426-EK-ST Document 1 Filed 06/01/20 Page 1 of 15 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
MADELYN PEREDNIA,                                                          Case No: 20-cv-2426

                                       Plaintiff,                    COMPLAINT

                       -against-                                     JURY TRIAL DEMANDED

PING PONG VENTURE GROUP, LLC D/B/A SMASH,
PING PONG ENTERTAINMENT LLC,
DHANDEO MOHABIR, AND BENJIN PHILIP,

                                             Defendants.
-------------------------------------------------------------------------X
        Plaintiff, Madelyn Perednia (“Perednia” or “Plaintiff”), by her attorneys, Moser Law

Firm, P.C., as and for her complaint in this action against Ping Pong Venture Group, LLC d/b/a

Smash (“Ping Pong”), Ping Pong Entertainment LLC (“Entertainment”), Dhandeo Mohabir

(“Mohabir”), and Benjin Philip (“Philip”)(Ping Pong, Entertainment, Mohabir, and Philip

collectively “Defendants”) hereby alleges as follows:

                                   NATURE OF THE CLAIMS

            1. Plaintiff brings this action against Defendants as a result of Defendants’ various

unlawful practices including, but not limited to, failing to pay Plaintiff overtime, making

unlawful deductions from Plaintiff’s wages, failing to provide notices required by New York

Labor Law (“NYLL”) Section 195, and unlawfully terminating Plaintiff due to her disability.

                                   JURISDICTION AND VENUE

            2.   Jurisdiction of the Court over this controversy is based upon 28 U.S.C. § 1331,

28 U.S.C. § 1337, and 29 U.S.C. § 201, et seq. since, inter alia, claims for relief predicated upon

the Fair Labor Standards Act (“FLSA”) arise under federal law.

            3. Pursuant to 28 U.S.C. § 1367, the doctrine of supplemental jurisdiction, the Court

maintains jurisdiction over the balance of Plaintiff’s claims.
                                                    1
                                                                                                 7074733.1
 Case 2:20-cv-02426-EK-ST Document 1 Filed 06/01/20 Page 2 of 15 PageID #: 2




           4. Pursuant to 28 U.S.C. § 1391, the claims set forth herein are properly brought

forth in the United States District Court for the Eastern District of New York since, inter alia, the

events and omissions giving rise to Plaintiff’s claims occurred in the Eastern District and as all

four Defendants are residents of the Eastern District.

                                         THE PARTIES

           5. Plaintiff Madelyn Perednia is a natural person and a resident of the State of New

York, County of Suffolk.

           6. At all times relevant herein, Perednia met the definition of an “employee” under

all relevant statutes/laws, including, but not limited to, 29 U.S.C. § 203(e), and NYLL § 190(2).

           7. Defendant Ping Pong is a foreign limited liability company licensed to do

business in the State of New York.

           8.   At all times relevant herein, Defendant Ping Pong met the definition of an

“employer” under all relevant statutes/laws, including, but not limited to, to 29 U.S.C. § 203(d),

and NYLL § 190(3).

           9. Defendant Entertainment is a domestic limited liability company licensed to do

business in the State of New York.

           10. At all times relevant herein, Defendant Entertainment met the definition of an

“employer” under all relevant statutes/laws, including, but not limited to, to 29 U.S.C. § 203(d),

and NYLL § 190(3).

           11. Upon information and belief, Defendant Entertainment is an owner of Defendant

Ping Pong and has active control of same.

           12. Upon information and belief, Defendant Entertainment has operational control of

Defendant Ping Pong, sets the weekly work-hours of employees, has the power to establish the

                                                 2
                                                                                             7074733.1
 Case 2:20-cv-02426-EK-ST Document 1 Filed 06/01/20 Page 3 of 15 PageID #: 3




wages of the employees of Defendant Ping Pong, implements and supervises the wage and hour

practices and policies relating to employees of Defendant Ping Pong, controls significant

business functions of Defendant Ping Pong, determines employees’ salaries, hires and fires

employees, maintains the employee records of Defendant Ping Pong and acts directly and

indirectly for and in the interest of Defendant Ping Pong.

           13. Upon information and belief, Defendant Mohabir is a natural person and a

resident of the State of New York, County of Nassau.

           14. Defendant Mohabir is an owner of Defendant Ping Pong and has active control of

same.

           15. Upon information and belief, Defendant Mohabir has operational control of

Defendant Ping Pong, sets the weekly work-hours of employees, has the power to establish the

wages of the employees of Defendant Ping Pong, implements and supervises the wage and hour

practices and policies relating to employees of Defendant Ping Pong, controls significant

business functions of Defendant Ping Pong, determines employees’ salaries, hires and fires

employees, maintains the employee records of Defendant Ping Pong and acts directly and

indirectly for and in the interest of Defendant Ping Pong.

           16. At all times relevant herein, Defendant Mohabir met the definition of an

“employer” under all relevant statutes/laws, including, but not limited to, to 29 U.S.C. § 203(d),

and NYLL § 190(3).

           17. Upon information and belief, Defendant Philip is a natural person and a resident

of the State of New York, County of Nassau.

           18. Defendant Philip is an owner of Defendant Ping Pong and has active control of

same.

                                                 3
                                                                                            7074733.1
 Case 2:20-cv-02426-EK-ST Document 1 Filed 06/01/20 Page 4 of 15 PageID #: 4




            19. Upon information and belief, Defendant Philip has operational control of

Defendant Ping Pong, sets the weekly work-hours of employees, has the power to establish the

wages of the employees of Defendant Ping Pong, implements and supervises the wage and hour

practices and policies relating to employees of Defendant Ping Pong, controls significant

business functions of Defendant Ping Pong, determines employees’ salaries, hires and fires

employees, maintains the employee records of Defendant Ping Pong and acts directly and

indirectly for and in the interest of Defendant Ping Pong.

            20. At all times relevant herein, Defendant Philip met the definition of an “employer”

under all relevant statutes/laws, including, but not limited to, to 29 U.S.C. § 203(d), and NYLL §

190(3).

            21. Defendants own and operate a Ping Pong House/Bar and Kitchen called Smash

(“Smash”) located at 2953 Hempstead Turnpike, Levittown, NY.

                                    FACTUAL ALLEGATIONS

            22. Plaintiff began her employment at Smash in December 2018.

            23. Plaintiff entered into an employment agreement with Defendants that set forth,

inter alia, her title, salary, benefits, and paid time off.

            24. Pursuant to the agreement, Plaintiff was hired to be Smash’s “Operations

Manager.”

            25. Pursuant to the agreement, Plaintiff was to be paid $47,500 per year.

            26. Pursuant to the agreement, Plaintiff was to receive benefits.

            27. Pursuant to the agreement, Plaintiff was to receive paid time off.

            28. Notwithstanding Plaintiff’s title, she spent the vast majority of her time engaged

in manual non-exempt work, including, but not limited to: (a) bartending; (b) serving; (c) acting

                                                    4
                                                                                            7074733.1
 Case 2:20-cv-02426-EK-ST Document 1 Filed 06/01/20 Page 5 of 15 PageID #: 5




as a hostess; (d) mopping; (e) cleaning bathrooms; (f) washing windows; (g) sweeping

sidewalks; and (h) performing other day-to-day maintenance tasks.

             29. Given the sheer volume of Plaintiff’s duties, including being constantly on call

via text or phone call, Plaintiff worked both before and after Smash’s operating hours to perform

her tasks.

             30. With very limited exception, Plaintiff worked between 52.5 and 80 hours a week

during her employment at Smash meaning that Plaintiff worked between 12.5 and 40 hours of

overtime a week.

             31. Notwithstanding the significant amount of overtime Plaintiff worked, she was

never paid a single dollar for her overtime hours.

             32. When Plaintiff was paid, she was paid in cash and/or by check and was not

provided the wage statements required by NYLL § 195 (3).

             33. Plaintiff was also never provided with the notice required by NYLL § 195 (1)

upon her hiring or at any subsequent time.

             34. Plaintiff suffers from epilepsy.

             35. On June 29, 2019, Plaintiff felt the onset of a seizure.

             36. Given the potential seizure, Plaintiff was unable to go to work and advised

Defendants of her status.

             37. Defendant Philip told Plaintiff to take her time to recover.

             38. The following day, Defendant Philip told Plaintiff that she should not come into

work until she received clearance from her doctor including a doctor’s note stating that she could

return to work.



                                                    5
                                                                                            7074733.1
 Case 2:20-cv-02426-EK-ST Document 1 Filed 06/01/20 Page 6 of 15 PageID #: 6




             39. On July 3, 2019, Plaintiff returned to work with the doctor’s note requested by

Defendant Philip.

             40. Shortly thereafter, on July 14, 2019, Defendants terminated Plaintiff without

justification as a direct result of her disability.

             41. Subsequent to her termination, Plaintiff contacted Defendants several times to

inquire as to the status of her health insurance to no avail.

             42. At no time did Defendants provide Plaintiff with the notice required by NYLL §

195 (6).

             43. Believing that her insurance was in place, and indeed receiving confirmation from

United Health Care that her insurance was still in place, Plaintiff had several doctors’

appointments and a surgery.

             44. Said doctors’ appointments and surgery cost in excess of $40,000.

             45. It was not until after the appointments and surgery that Plaintiff became aware

that her insurance had been terminated.

             46. Indeed, Plaintiff subsequently found out that Defendants had terminated coverage

on September 5, 2019 and backdated the termination to July 31, 2019.

             47. Notably, Defendants had been dropping Plaintiff from medical coverage

intermittently notwithstanding that they continued to deduct money from her wages for medical

insurance.

             48. Various medical providers are now seeking money from Plaintiff for the

appointments and surgery.

             49. At all times relevant herein, Plaintiff performed her job with the highest degree of

professionalism, competence and integrity.

                                                      6
                                                                                             7074733.1
 Case 2:20-cv-02426-EK-ST Document 1 Filed 06/01/20 Page 7 of 15 PageID #: 7




           50. Defendants had the power to hire, fire and discipline Plaintiff.

           51. Defendants supervised and controlled Plaintiff’s work schedules and conditions of

employment.

           52. Defendants also maintained records relevant to Plaintiff’s employment.

           53. Defendants determined the rate and method of Plaintiff’s pay.

           54. At all times, Defendants’ actions were willful, unlawful and taken in bad faith

within the meaning of the pertinent laws/statutes.

                            FIRST CLAIM FOR RELIEF
                    UNPAID OVERTIME WAGES UNDER THE FLSA

           55. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1

through 54 above as if set forth fully at length herein.

           56. The FLSA is applicable to Defendants as, inter alia, there is enterprise coverage

in that, upon information and belief, Defendants do business in excess of $500,000 a year.

           57. The FLSA is also applicable as Plaintiff is individually covered given that her job

involved interstate commerce including, but not limited to, (1) regularly making or receiving

phone calls and exchanging emails with large national vendors and/or distributors who have

offices/headquarters outside of New York State, including but not limited to, Southern Glazer’s

Wine & Spirits (alcohol distributor), Sysco (food vendor), Ecolab (cleaning supplies distributor),

Libbey (tableware distributor), and Restaurant Depo (general restaurant supplies vendor), for the

purpose of ordering goods and (2) regularly handling credit card transactions (using company

credit card for purchases and processing credit card transactions from customers).

           58. At all times relevant to this action, Plaintiff was employed by Defendants,

individually and/or jointly, within the meaning of the FLSA.


                                                  7
                                                                                           7074733.1
 Case 2:20-cv-02426-EK-ST Document 1 Filed 06/01/20 Page 8 of 15 PageID #: 8




           59. At all times relevant to this action, Plaintiff was entitled to overtime pursuant to

the FLSA (29 U.S.C. 201 et seq.)

           60. As set forth above, Plaintiff was not paid any overtime wages for the substantial

overtime hours she worked.

           61. Defendants’ failure to pay Plaintiff overtime was willful and in bad faith.

           62. As a result of the foregoing, Plaintiff has been denied earned wages required

under the FLSA and has suffered substantial economic damages in an amount to be determined

at trial, inclusive of, but not limited to, unpaid overtime wages, liquidated damages, pre-

judgment interest, and/or attorneys’ fees and costs.

                           SECOND CLAIM FOR RELIEF
                    UNPAID OVERTIME WAGES UNDER THE NYLL

           63. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1

through 62 above as if set forth fully at length herein.

           64. At all times relevant to this action, Plaintiff was employed by Defendants,

individually and/or jointly, within the meaning of the New York Labor Law.

           65.   At all times relevant to this action, Defendants, individually and/or jointly,

failed and willfully failed to pay Plaintiff overtime wages at rates of at least 1.5 times her

regular/normal rate of pay for each and all hours she worked in excess of forty in violation of

New York Labor Law (§ 190 et seq, § 650 et seq, and/or 12 NYCRR 142).

           66. As a result of the foregoing, Plaintiff has been denied earned wages required

under the NYLL and has suffered substantial economic damages in an amount to be determined

at trial, inclusive of, but not limited to, unpaid overtime wages, liquidated damages, pre-

judgment interest, and/or attorneys’ fees and costs.


                                                  8
                                                                                                 7074733.1
 Case 2:20-cv-02426-EK-ST Document 1 Filed 06/01/20 Page 9 of 15 PageID #: 9




                             THIRD CLAIM FOR RELIEF
                      FAILURE TO PROVIDE NYLL § 195 (1) NOTICE

            67. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1

through 66 above as if set forth fully at length herein.

            68. Pursuant to NYLL § 195 (1), Defendants were obligated to provide Plaintiff at the

time of her hiring with a notice containing, inter alia, the following information: the employee’s

rate of pay, allowances to be taken, the regular payday, the name of the employer, any “doing

business as” names used by the employer, the physical address of the employer’s main office or

principal place of business, and a mailing address if different, and the telephone number of the

employer.

            69. Defendants failed to provide Plaintiff with such notice.

            70. As a result of the foregoing, Plaintiff is entitled to $5,000 plus costs and

reasonable attorneys’ fees.


                           FOURTH CLAIM FOR RELIEF
                  FAILURE TO PROVIDE NYLL § 195 (3) STATEMENTS

            71. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1

through 70 above as if set forth fully at length herein.

            72. Pursuant to NYLL § 195 (3), Defendants were obligated to provide Plaintiff with

an accurate statement with every payment of wages listing, inter alia, the following: the dates of

work covered by that payment of wages, name of employee, name of employer, address and

phone number of employer, rate or rates of pay and basis thereof, whether paid by the hour,

shift, day, week, salary, piece, commission, or other, gross wages, deductions, allowances, if

any, claimed as part of the minimum wage, and net wages. Additionally, for all employees who

are not exempt from overtime compensation as established in the pertinent minimum wage
                                             9
                                                                                               7074733.1
Case 2:20-cv-02426-EK-ST Document 1 Filed 06/01/20 Page 10 of 15 PageID #: 10




orders or otherwise provided by New York state law or regulation, the wage statements are

required to include the regular hourly rate or rates of pay, the overtime rate or rates of pay, the

number of regular hours worked, and the number of overtime hours worked.

           73. Defendants failed to provide Plaintiff with wage statements.

           74. As a result of the foregoing, Plaintiff is entitled to $5,000 plus costs and

reasonable attorneys’ fees.

                              FIFTH CLAIM FOR RELIEF
                       FAILURE TO PROVIDE NYLL § 195 (6) Notice

           75. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1

through 74 above as if set forth fully at length herein.

           76. Pursuant to NYLL § 195 (6), Defendants were required to notify Plaintiff in

writing of the exact date of her termination as well as the exact date of cancellation of employee

benefits connected with such termination. Such notice is required to be provided within five

working days after the date of such termination. Failure to provide notice to an employee

subjects an employer to penalties pursuant to, inter alia, NYLL § 217.

           77. Plaintiff was never provided with the required termination notice.

           78. As such, Plaintiff is entitled to appropriate damages including, but not limited to,

reimbursement of Plaintiff’s medical expenses.

           79. As a result of the foregoing, Plaintiff is entitled to appropriate damages in an

amount to be determined at trial including, but not limited to, $5,000 and reimbursement of

Plaintiff’s medical expenses.




                                                 10
                                                                                              7074733.1
Case 2:20-cv-02426-EK-ST Document 1 Filed 06/01/20 Page 11 of 15 PageID #: 11




                          SIXTH CLAIM FOR RELIEF
              VIOLATION OF NEW YORK STATE HUMAN RIGHTS LAW

           80.    Plaintiff alleges and incorporates by reference the allegations in paragraphs 1

through 79 above as if set forth fully at length herein.

           81. Section 296 of the New York State Human Rights Law provides, in pertinent

part, that it is an unlawful discriminatory practice for an employer to discharge an individual

from employment as a result of a disability.

           82. Plaintiff suffers from a disability, epilepsy, within the meaning of all pertinent

laws and statutes including the New York State Human Rights Law.

           83. Defendants terminated Plaintiff as a result of her condition.

           84. As such, Defendants violated New York State Human Rights Law.

           85. Defendants’ actions in, inter alia, terminating Plaintiff go so far beyond the

bounds of decency as to shock the conscience. Said actions were wanton, willful and malicious.

           86. As a result of the foregoing, Plaintiff is entitled to damages in an amount to be

determined at trial which is to include, but not be limited to, front pay, back pay, compensatory

damages, liquidated damages, attorneys’ fees and costs, punitive damages, and/or emotional

distress damages.1

                   SEVENTH CLAIM FOR RELIEF
     UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION OF NYLL § 193

           87.   Plaintiff alleges and incorporates by reference the allegations in paragraphs 1

through 86 above as if set forth fully at length herein.

           88. NYLL § 193 prohibits unlawful deductions from wages.


1
  Plaintiff has filed a complaint with the Equal Employment Opportunity Commission and
intends to amend her instant complaint to include a violation of the Americans with Disabilities
Act of 1990, as amended, once a right to sue letter is obtained.
                                                 11
                                                                                             7074733.1
Case 2:20-cv-02426-EK-ST Document 1 Filed 06/01/20 Page 12 of 15 PageID #: 12




           89. Defendants made unlawful deductions from Plaintiff’s wages for, inter alia,

medical insurance when, in fact, Defendants were not maintaining Plaintiff’s medical insurance.

           90. As a result of the foregoing, Plaintiff is entitled to damages in an amount to be

determined at trial including, but not limited to, the amount of the unlawful deductions,

liquidated damages, pre-judgment interest, and/or attorneys’ fees and costs.

                                EIGHTH CLAIM FOR RELIEF
                                  BREACH OF CONTRACT

           91. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1

through 90 above as if set forth fully at length herein.

           92. Plaintiff had an employment agreement with Defendants.

           93. Plaintiff’s employment agreement with Defendants required Defendants to

provide her with benefits.

           94. Defendants failed to provide same.

           95. Plaintiff’s employment agreement with Defendants also required Defendants to

provide Plaintiff with paid time off. Specifically, Plaintiff accrued 2.25 days of PTO per month.

Upon her termination, Defendants failed to pay Plaintiff for her unused and accrued paid time

off.

           96. Plaintiff performed all of her obligations under her employment agreement with

Defendants.

           97. As a result of the foregoing, Plaintiff has been damaged in an amount to be

determined at trial.

                                         JURY DEMAND

           98. Plaintiff hereby demands a trial by jury on all issues of fact and damages stated

herein.
                                                 12
                                                                                            7074733.1
Case 2:20-cv-02426-EK-ST Document 1 Filed 06/01/20 Page 13 of 15 PageID #: 13




        WHEREFORE, Plaintiff prays that the Court enter judgment in her favor and against

Defendants, containing the following relief:
       A. On the first claim for relief, awarding Plaintiff damages in an amount to be

           determined at trial, inclusive of, but not limited to, unpaid overtime wages,

           liquidated damages, pre-judgment interest, and/or attorneys’ fees and costs;

       B. On the second claim for relief, awarding Plaintiff damages in an amount to be

           determined at trial, inclusive of, but not limited to, unpaid overtime wages,

           liquidated damages, pre-judgment interest, and/or attorneys’ fees and costs;

       C. On the third claim for relief, awarding Plaintiff $5,000 plus costs and reasonable

           attorneys’ fees;

       D. On the fourth claim for relief, awarding Plaintiff $5,000 plus costs and reasonable

           attorneys’ fees;

       E. On the fifth claim for relief, awarding Plaintiff appropriate damages in an amount

           to be determined at trial including, but not limited to, $5,000 and reimbursement of

           Plaintiff’s medical expenses;

       F. On the sixth claim for relief, awarding Plaintiff damages in an amount to be

           determined at trial which is to include, but not be limited to, front pay, back pay,

           compensatory damages, liquidated damages, attorneys’ fees and costs, punitive

           damages, and/or emotional distress damages;

       G. On the seventh claim for relief, awarding Plaintiff damages in an amount to be

           determined at trial, inclusive of, but not limited to, the unlawful deductions,

           liquidated damages, pre-judgment interest, and/or attorneys’ fees and costs;

       H. On the eighth claim for relief, awarding Plaintiff damages in an amount to be

           determined at trial;

                                               13
                                                                                          7074733.1
Case 2:20-cv-02426-EK-ST Document 1 Filed 06/01/20 Page 14 of 15 PageID #: 14




      I. Awarding Plaintiff all wages and benefits which would have been received by

         Plaintiff but for Defendants’ violation of the aforementioned/pertinent statues;

      J. Awarding Plaintiff liquidated damages relating to all lost/unpaid wages, as

         provided by law;

      K. Awarding Plaintiff statutory damages for Defendants’ violations of the notice

         requirements pursuant to NYLL § 195, and injunctive and declaratory relief as

         provided by NYLL § 198;

      L. Pre-judgment and post-judgment interest as provided by law;

      M. Appropriate equitable and injunctive relief to remedy violations, including but

         necessarily limited to an order enjoining Defendants from continuing their

         unlawful practices;

      N. Awarding Plaintiff punitive damages;

      O. Awarding Plaintiff reasonable attorneys’ fees and the litigation costs of this action;

      P. Awarding Plaintiff the costs and disbursements of this action, including expert fees

         and disbursements; and

      Q. Such other and further relief as this Court may deem just, proper and equitable.

Dated: Huntington, New York
       May 15, 2020
                                     MOSER LAW FIRM, P.C.


                                     By:    ____________________________________.
                                            Steven J. Moser, Esq.
                                            Paul A. Pagano, Esq.
                                            Attorneys for Plaintiff
                                            5 East Main Street
                                            Huntington, New York 11743
                                            (516) 671-1150
                                            paul.pagano@gmail.com

                                               14
                                                                                            7074733.1
Case 2:20-cv-02426-EK-ST Document 1 Filed 06/01/20 Page 15 of 15 PageID #: 15
